DISMISS; and Opinion Filed June 23, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00509-CV

                             BESSIE L. REDDICK, Appellant
                                          V.
                           CNMK TEXAS PROPERTIES, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-02402

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Brown
               By letter dated May 28, 2014, the Court questioned its jurisdiction over this

appeal. Specifically, the Court questioned whether the trial court rendered a final judgment

disposing of all the claims and all the parties in the case. Because the record before the Court

does not establish the existence of a final judgment disposing of all the claims and parties in the

case, we DISMISS the appeal.

       This is a slip and fall case. Plaintiff filed suit against CNMK Properties, LLC alleging a

claim for negligence. The clerk’s record reflects that plaintiff and CNMK reached settlement,

plaintiff attempted to withdraw her consent to the settlement agreement and CNMK moved to

enforce the settlement agreement. While CNMK’s motion to enforce the settlement agreement

was pending, plaintiff’s counsel moved to withdraw on the ground that the plaintiff had

terminated his services. The trial court granted the motion of plaintiff’s counsel to withdraw.
The law firm then intervened in the suit seeking an award of judgment in the amount of the

contingency fees plaintiff had agreed to pay her counsel.

           On March 31, 2014, the trial court granted CNMK’s motion to enforce the settlement

agreement. The trial court ordered CNMK to deposit $6,000 in the trial court’s registry and

further ordered that at the time this deposit was made to the trial court’s registry CNMK would

be “fully and completely discharged of their obligations to [the trial court] in connection with

this lawsuit” and that “the Court will determine the disbursement of the settlement funds; the

Court will enter a separate order reflecting this disbursement.” The record before the Court does

not reflect any further orders regarding the disposition of the funds in the trial court’s registry

and does not include any orders regarding the affirmative claims asserted by intervenor, Ben

Abbott, P.C., against appellant.

            Generally, this Court has jurisdiction only over appeals from final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. Id. In her jurisdictional brief to the Court, appellant

agrees that the “judgment appealed from cannot stand as a final judgment.” Appellant argues,

however, that the Court nonetheless has jurisdiction because “the Trial Court dismissed all the

parties except for Appellant.” Appellant also appears to argue that the trial court has severed all

of the parties from the case other than appellant. The record before the Court does not confirm

either that the trial court has dismissed all the parties from the case or that the trial court has

severed any of the claims in the case. 1                               Indeed, on the record before the Court, the only

suggestion of any sort of finality with regard to any party in the case is the trial court’s order that

upon deposit of the settlement funds in the trial court’s registry, CNMK would be “fully and


     1
        In its letter requesting the parties to file jurisdictional briefing, the Court specifically advised appellant that if she wished to rely on matters
not in the record before the Court, she must obtain a supplemental clerk’s record from the trial court. She has not done so.



                                                                          –2–
completely discharged of their obligations to [the trial court] in connection with this lawsuit.” 2

Because the record before the Court fails to reflect the existence of a final, appealable order

rendered by the trial court, the Court must conclude it lacks jurisdiction. Accordingly, we

DISMISS the appeal.




                                                                           /Ada Brown/
                                                                           ADA BROWN
                                                                           JUSTICE


140509F.P05




   2
       The Court does not address at this time whether this language is sufficient to constitute a final judgment as between appellant and CNMK.



                                                                     –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BESSIE L. REDDICK, Appellant                          On Appeal from the 14th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00509-CV         V.                         Trial Court Cause No. DC-13-02402.
                                                      Opinion delivered by Justice Brown.
CNMK TEXAS PROPERTIES, Appellee                       Justices Lang and Myers participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.
        It is ORDERED that appellee CNMK TEXAS PROPERTIES recover its costs of this
appeal from appellant BESSIE L. REDDICK.


Judgment entered this 23rd day of June, 2014.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE




                                                –4–